 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8

 9   GET SEEN MEDIA GROUP, LLC, a            CASE NO.: 2:20-CV-11682-JAK-PDX
     Wyoming limited liability company;
10   FRANCIS MUSTAFA,
11                    Plaintiffs,
                                             PROTECTIVE ORDER
12    vs.
13
     ORION TILLER; LEADVERTICALS,
14   INC., a Delaware Corporation; and
     DOES 1 through 20, inclusive,
15
                  Defendants.
16

17

18

19          Plaintiffs Francis Mustafa and Get Seen Media, LLC (“GSM”)
20    propounded discovery against Defendants Orion Tiller and LeadVerticals,
21    Inc. (“Defendants”) seeking, among other things, LeadVerticals’ source
22    code and websites’ administrative logins and passwords. Defendants’
23    moved for a protective order pursuant to Federal Rule of Civil Procedure
24    26(c) preventing Plaintiffs from obtaining LeadVerticals’ source code,
25    administrative passwords and logins to their software and websites. [Dkt.
26    Nos. 24, 26.] Plaintiffs opposed the motion for a protective order. [Dkt.
27    Nos. 25, 27.]
28


                                           Page 1
 1         The Court conducted two discovery conferences and reviewed all of

 2   the initial and supplemental briefing provided by both parties regarding

 3   the requested protective order and the contested discovery requests. [Dkt.

 4   Nos. 20, 24-27, 37-39, 43, 45, 47.]

 5         Based on the information provided to the Court, Defendants have

 6   shown that its production to Plaintiffs of the material sought in the

 7   contested discovery requests will cause specific harm to Defendants by

 8   giving Plaintiffs the unfettered access to and control over the software and

 9   websites that Plaintiffs seek in this lawsuit. Accordingly, as set forth in

10   the Order docketed concurrently herewith, the Court finds that Defendants

11   have established good cause for the issuance of a protective order. The

12   Court hereby enters the following protective order.

13

14   1.    A. PURPOSES AND LIMITATIONS

15         Discovery in this action is likely to involve production of confidential,

16   proprietary, or private information for which special protection from public

17   disclosure and from use for any purpose other than prosecuting this

18   litigation may be warranted. Accordingly, the Court hereby enters the

19   following Protective Order. This Order does not confer blanket protections

20   on all disclosures or responses to discovery and the protection it affords

21   from public disclosure and use extends only to the limited information or

22   items that are entitled to confidential treatment under the applicable legal

23   principles. As set forth in Section 13.3, below, this Protective Order does

24   not entitle either party to file confidential information under seal; Civil

25   Local Rule 79-5 sets forth the procedures that must be followed and the

26   standards that will be applied when a party seeks permission from the

27   court to file material under seal.

28


                                           Page 2
 1         B. GOOD CAUSE STATEMENT

 2         This action is likely to involve trade secrets and other valuable

 3   research, development, commercial, technical and/or proprietary

 4   information for which special protection from public disclosure and from

 5   use for any purpose other than prosecution of this action is warranted.

 6   Such confidential and proprietary materials and information consist of,

 7   among other things, confidential business information, information

 8   regarding confidential business practices, or other confidential research or

 9   development, information otherwise generally unavailable to the public, or

10   which may be privileged or otherwise protected from disclosure under state

11   or federal statutes, court rules, case decisions, or common law.

12   Accordingly, to expedite the flow of information, to facilitate the prompt

13   resolution of disputes over confidentiality of discovery materials, to

14   adequately protect information the parties are entitled to keep

15   confidential, to ensure that the parties are permitted reasonable necessary

16   uses of such material in preparation for and in the conduct of trial, to

17   address their handling at the end of the litigation, to protect from the use

18   and conversion of trade secrets, and serve the ends of justice, a protective

19   order for such information is justified in this matter. The information will

20   not be designated as confidential for tactical reasons, and nothing will be

21   so designated without a good faith belief that it has been maintained in a

22   confidential, non-public manner, and there is good cause why it should not

23   be part of the public record of this case.

24

25   2.    DEFINITIONS

26         2.1   Action: The above-referenced matter titled: Get Seen Media

27   Group, LLC, et. al., vs. Orion Tiller, et. al., 2:20-CV-11682-JAK-PDx

28   (CDCA 2020).


                                            Page 3
 1         2.2   Challenging Party: a Party or Non-Party that challenges the

 2   designation of information or items under this Order.

 3         2.3   “CONFIDENTIAL” Information or Items: information

 4   (regardless of how it is generated, stored or maintained) or tangible things

 5   that qualify for protection under Federal Rule of Civil Procedure 26(c), and

 6   as specified above in the Good Cause Statement.

 7         2.4   Counsel: Outside Counsel of Record and House Counsel (as

 8   well as their support staff).

 9         2.5   Designating Party: a Party or Non-Party that designates

10   information or items that it produces in disclosures or in responses to

11   discovery as “CONFIDENTIAL.”

12         2.6   Disclosure or Discovery Material: all items or information,

13   regardless of the medium or manner in which it is generated, stored, or

14   maintained (including, among other things, testimony, transcripts, and

15   tangible things), that are produced or generated in disclosures or responses

16   to discovery in this matter.

17         2.7   Expert: a person with specialized knowledge or experience in a

18   matter pertinent to the litigation who (1) has been retained by a Party or

19   its counsel to serve as an expert witness or as a consultant in this action,

20   (2) is not a past or current employee of a Party or of a Party’s competitor,

21   and (3) at the time of retention, is not anticipated to become an employee

22   of a Party or of a Party’s competitor.

23         2.8   “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”

24   Information or Items: extremely sensitive “Confidential Information or

25   Items,” disclosure of which to another Party or Non-Party would create a

26   substantial risk of serious harm that could be avoided by less restrictive

27   means.

28


                                              Page 4
 1         2.9 “HIGHLY CONFIDENTIAL- SOURCE CODE” Information or

 2   Items: extremely sensitive “Confidential Information or Items”

 3   representing computer code and associated comments and revision

 4   histories, administrative access and passwords, formulas, engineering

 5   specifications, or schematics that define or otherwise describe in detail the

 6   algorithms or structure of software designs, disclosure of which to another

 7   Party or Non-Party would create a substantial risk of serious harm that

 8   could be avoided by less restrictive means.

 9         2.10 House Counsel: attorneys who are employees of a party to this

10   Action. House Counsel does not include Outside Counsel of Record or any

11   other outside counsel.

12         2.11 Non-Party: any natural person, partnership, corporation,

13   association, or other legal entity not named as a Party to this action.

14         2.12 Outside Counsel of Record: attorneys who are not employees of

15   a party to this Action but are retained to represent or advise a party to this

16   Action and have appeared in this Action on behalf of that party or are

17   affiliated with a law firm which has appeared on behalf of that party, and

18   includes support staff.

19         2.13 Party: any party to this Action, including all of its officers,

20   directors, employees, consultants, retained experts, and Outside Counsel of

21   Record (and their support staffs).

22         2.14 Producing Party: a Party or Non-Party that produces

23   Disclosure or Discovery Material in this Action.

24         2.15 Professional Vendors: persons or entities that provide

25   litigation support services (e.g., photocopying, videotaping, translating,

26   preparing exhibits or demonstrations, and organizing, storing, or

27   retrieving data in any form or medium) and their employees and

28   subcontractors.


                                           Page 5
 1         2.16 Protected Material: any Disclosure or Discovery Material that

 2   is designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL-

 3   ATTORNEYS’ EYES ONLY” or as “HIGHLY CONFIDENTIAL- SOURCE

 4   CODE.”

 5         2.17 Receiving Party: a Party that receives Disclosure or Discovery

 6   Material from a Producing Party.

 7

 8   3.    SCOPE

 9         The protections conferred by this Order cover not only Protected

10   Material (as defined above), but also (1) any information copied or

11   extracted from Protected Material; (2) all copies, excerpts, summaries, or

12   compilations of Protected Material; and (3) any testimony, conversations,

13   or presentations by Parties or their Counsel that might reveal Protected

14   Material.

15         Any use of Protected Material at trial shall be governed by the orders

16   of the trial judge. This Order does not govern the use of Protected

17   Material at trial.

18

19   4.    DURATION

20         Even after final disposition of this litigation, the confidentiality

21   obligations imposed by this Order shall remain in effect until a

22   Designating Party agrees otherwise in writing or a court order otherwise

23   directs. Final disposition shall be deemed to be the later of (1) dismissal of

24   all claims and defenses in this Action, with or without prejudice; and

25   (2) final judgment herein after the completion and exhaustion of all

26   appeals, rehearings, remands, trials, or reviews of this Action, including

27   the time limits for filing any motions or applications for extension of time

28   pursuant to applicable law.


                                           Page 6
 1   5.    DESIGNATING PROTECTED MATERIAL

 2         5.1 Exercise of Restraint and Care in Designating Material for

 3         Protection.

 4         Each Party or Non-Party that designates information or items for

 5   protection under this Order must take care to limit any such designation to

 6   specific material that qualifies under the appropriate standards. The

 7   Designating Party must designate for protection only those parts of

 8   material, documents, items, or oral or written communications that qualify

 9   so that other portions of the material, documents, items, or

10   communications for which protection is not warranted are not swept

11   unjustifiably within the ambit of this Order.

12         Mass, indiscriminate, or routinized designations are prohibited.

13   Designations that are shown to be clearly unjustified or that have been

14   made for an improper purpose (e.g., to unnecessarily encumber the case

15   development process or to impose unnecessary expenses and burdens on

16   other parties) may expose the Designating Party to sanctions.

17         If it comes to a Designating Party’s attention that information or

18   items that it designated for protection do not qualify for protection, that

19   Designating Party must promptly notify all other Parties that it is

20   withdrawing the inapplicable designation.

21         5.2 Manner and Timing of Designations. Except as otherwise

22   provided in this Order (see, e.g., second paragraph of section 5.2(a) below),

23   or as otherwise stipulated or ordered, Disclosure or Discovery Material

24   that qualifies for protection under this Order must be clearly so designated

25   before the material is disclosed or produced.

26         Designation in conformity with this Order requires:

27         (a) for information in documentary form (e.g., paper or electronic

28   documents, but excluding transcripts of depositions or other pretrial or


                                           Page 7
 1   trial proceedings), that the Producing Party affix at a minimum, the legend

 2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES

 3   ONLY” or “HIGHLY CONFIDENTIAL-SOURCE CODE” (hereinafter

 4   “CONFIDENTIAL legend”), to each page that contains protected material.

 5   If only a portion or portions of the material on a page qualifies for

 6   protection, the Producing Party also must clearly identify the protected

 7   portion(s) (e.g., by making appropriate markings in the margins).

 8         A Party or Non-Party that makes original documents available for

 9   inspection need not designate them for protection until after the inspecting

10   Party has indicated which documents it would like copied and produced.

11   During the inspection and before the designation, all of the material made

12   available for inspection shall be deemed “CONFIDENTIAL.” After the

13   inspecting Party has identified the documents it wants copied and

14   produced, the Producing Party must determine which documents, or

15   portions thereof, qualify for protection under this Order. Then, before

16   producing the specified documents, the Producing Party must affix the

17   “CONFIDENTIAL legend” to each page that contains Protected Material.

18   If only a portion or portions of the material on a page qualifies for

19   protection, the Producing Party also must clearly identify the protected

20   portion(s) (e.g., by making appropriate markings in the margins).

21         (b) for testimony given in depositions that the Designating Party

22   identify the Disclosure or Discovery Material on the record, before the close

23   of the deposition all protected testimony.

24         (c) for information produced in some form other than documentary

25   and for any other tangible items, that the Producing Party affix in a

26   prominent place on the exterior of the container or containers in which the

27   information is stored the legend “CONFIDENTIAL.” If only a portion or

28   portions of the information warrants protection, the Producing Party, to


                                           Page 8
 1   the extent practicable, shall identify the protected portion(s).

 2         5.3   Inadvertent Failures to Designate. If timely corrected, an

 3   inadvertent failure to designate qualified information or items does not,

 4   standing alone, waive the Designating Party’s right to secure protection

 5   under this Order for such material. Upon timely correction of a

 6   designation, the Receiving Party must make reasonable efforts to assure

 7   that the material is treated in accordance with the provisions of this Order.

 8

 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

10         6.1   Timing of Challenges. Any Party or Non-Party may challenge

11   a designation of confidentiality at any time that is consistent with the

12   Court’s Scheduling Order.

13         6.2   Meet and Confer. The Challenging Party shall initiate the

14   dispute resolution process under Local Rule 37.1 et seq.

15         6.3   The burden of persuasion in any such challenge proceeding

16   shall be on the Designating Party. Frivolous challenges, and those made

17   for an improper purpose (e.g., to harass or impose unnecessary expenses

18   and burdens on other parties) may expose the Challenging Party to

19   sanctions. Unless the Designating Party has waived or withdrawn the

20   confidentiality designation, all parties shall continue to afford the material

21   in question the level of protection to which it is entitled under the

22   Producing Party’s designation until the Court rules on the challenge.

23

24   7.    ACCESS TO AND USE OF PROTECTED MATERIAL

25         7.1   Basic Principles. A Receiving Party may use Protected

26   Material that is disclosed or produced by another Party or by a Non-Party

27   in connection with this Action only for prosecuting, defending, or

28   attempting to settle this Action. Such Protected Material may be disclosed


                                           Page 9
 1   only to the categories of persons and under the conditions described in this

 2   Order. When the Action has been terminated, a Receiving Party must

 3   comply with the provisions of section 14 below (FINAL DISPOSITION).

 4         Protected Material must be stored and maintained by a Receiving

 5   Party at a location and in a secure manner that ensures that access is

 6   limited to the persons authorized under this Order.

 7         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless

 8   otherwise ordered by the court or permitted in writing by the Designating

 9   Party, a Receiving Party may disclose any information or item designated

10   “CONFIDENTIAL” only to:

11         (a) the Receiving Party’s Outside Counsel of Record in this Action,

12   as well as employees of said Outside Counsel of Record to whom it is

13   reasonably necessary to disclose the information for this Action;

14         (b) Experts (as defined in this Order) of the Receiving Party to whom

15   disclosure is reasonably necessary for this Action and who have signed the

16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

17         (c) the court and its personnel;

18         (d) court reporters and their staff;

19         (e) professional jury or trial consultants, mock jurors, and

20   Professional Vendors to whom disclosure is reasonably necessary for this

21   Action and who have signed the “Acknowledgment and Agreement to Be

22   Bound” (Exhibit A);

23         (f) the author or recipient of a document containing the information

24   or a custodian or other person who otherwise possessed or knew the

25   information;

26         (g) during their depositions, witnesses, and attorneys for witnesses,

27   in the Action to whom disclosure is reasonably necessary provided: (1) the

28   deposing party requests that the witness sign the form attached as Exhibit


                                           Page 10
 1   A hereto; and (2) they will not be permitted to keep any confidential

 2   information unless they sign the “Acknowledgment and Agreement to Be

 3   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or

 4   ordered by the court. Pages of transcribed deposition testimony or exhibits

 5   to depositions that reveal Protected Material may be separately bound by

 6   the court reporter and may not be disclosed to anyone except as permitted

 7   under this Protective Order; and

 8         (h) any mediator or settlement officer, and their supporting

 9   personnel, mutually agreed upon by any of the parties engaged in

10   settlement discussions.

11

12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED

13   PRODUCED IN OTHER LITIGATION

14         If a Party is served with a subpoena or a court order issued in other

15   litigation that compels disclosure of any information or items designated in

16   this Action as “CONFIDENTIAL,” that Party must:

17         (a) promptly notify in writing the Designating Party. Such

18   notification shall include a copy of the subpoena or court order;

19          (b) promptly notify in writing the party who caused the subpoena or

20   order to issue in the other litigation that some or all of the material

21   covered by the subpoena or order is subject to this Protective Order. Such

22   notification shall include a copy of this Protective Order; and

23         (c) cooperate with respect to all reasonable procedures sought to be

24   pursued by the Designating Party whose Protected Material may be

25   affected.

26         If the Designating Party timely seeks a protective order, the Party

27   served with the subpoena or court order shall not produce any information

28   designated in this action as “CONFIDENTIAL” before a determination by


                                           Page 11
 1   the court from which the subpoena or order issued, unless the Party has

 2   obtained the Designating Party’s permission. The Designating Party shall

 3   bear the burden and expense of seeking protection in that court of its

 4   confidential material and nothing in these provisions should be construed

 5   as authorizing or encouraging a Receiving Party in this Action to disobey a

 6   lawful directive from another court.

 7

 8   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

 9   PRODUCED IN THIS LITIGATION

10         (a) The terms of this Order are applicable to information produced by

11   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such

12   information produced by Non-Parties in connection with this litigation is

13   protected by the remedies and relief provided by this Order. Nothing in

14   these provisions should be construed as prohibiting a Non-Party from

15   seeking additional protections.

16         (b) In the event that a Party is required, by a valid discovery request,

17   to produce a Non-Party’s confidential information in its possession, and the

18   Party is subject to an agreement with the Non-Party not to produce the

19   Non-Party’s confidential information, then the Party shall:

20               (1) promptly notify in writing the Requesting Party and the

21   Non-Party that some or all of the information requested is subject to a

22   confidentiality agreement with a Non-Party;

23               (2) promptly provide the Non-Party with a copy of the

24   Protective Order in this Action, the relevant discovery request(s), and a

25   reasonably specific description of the information requested; and

26               (3) make the information requested available for inspection by

27   the Non-Party, if requested.

28         (c) If the Non-Party fails to seek a protective order from this court


                                            Page 12
 1   within 14 days of receiving the notice and accompanying information, the

 2   Receiving Party may produce the Non-Party’s confidential information

 3   responsive to the discovery request. If the Non-Party timely seeks a

 4   protective order, the Receiving Party shall not produce any information in

 5   its possession or control that is subject to the confidentiality agreement

 6   with the Non-Party before a determination by the court. Absent a court

 7   order to the contrary, the Non-Party shall bear the burden and expense of

 8   seeking protection in this court of its Protected Material.

 9

10   10.   SOURCE CODE

11         (a)    As set forth in the Order docketed concurrently herewith,

12   Defendants are not required to produce the source code requested by

13   Plaintiffs. To the extent production of source code subsequently becomes

14   necessary in this case, a Producing Party may designate source code as

15   “HIGHLY CONFIDENTIAL - SOURCE CODE” if it comprises or includes

16   confidential, proprietary or trade secret source code.

17         (b)    Protected Material designated as “HIGHLY CONFIDENTIAL

18   – SOURCE CODE” shall be subject to all of the protections afforded to

19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information

20   and may be disclosed only to the individuals to whom “HIGHLY

21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be

22   disclosed.

23         (c)    Any source code produced in discovery shall be made available

24   for inspection, in a format allowing it to be reasonably reviewed and

25   searched, during normal business hours or at other mutually agreeable

26   times, at an office of the Producing Party’s counsel or another mutually

27   agreed upon location. The source code shall be made available for

28   inspection on a secured computer in a secured room without Internet


                                          Page 13
 1   access or network access to other computers, and the Receiving Party shall

 2   not copy, remove, or otherwise transfer any portion of the source code onto

 3   any recordable media or recordable device. The Producing Party may

 4   visually monitor the activities of the Receiving Party’s representatives

 5   during any source code review, but only to ensure that there is no

 6   unauthorized recording, copying, or transmission of the source code.

 7         (d)   The Receiving Party may request paper copies of limited

 8   portions of source code that are reasonably necessary for the preparation of

 9   court filings, pleadings, expert reports, or other papers, or for deposition or

10   trial, but shall not request paper copies for the purposes of reviewing the

11   source code other than electronically as set forth in paragraph (c) in the

12   first instance. The Producing Party shall provide all such source code in

13   paper form including bates numbers and the label “HIGHLY

14   CONFIDENTIAL - SOURCE CODE.” The Producing Party may challenge

15   the amount of source code requested in hard copy form pursuant to the

16   dispute resolution procedure and timeframes set forth in Paragraph 6

17   whereby the Producing Party is the “Challenging Party” and the Receiving

18   Party is the “Designating Party” for purposes of dispute resolution.

19

20   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21         If a Receiving Party learns that, by inadvertence or otherwise, it has

22   disclosed Protected Material to any person or in any circumstance not

23   authorized under this Protective Order, the Receiving Party must

24   immediately (a) notify in writing the Designating Party of the

25   unauthorized disclosures, (b) use its best efforts to retrieve all

26   unauthorized copies of the Protected Material, (c) inform the person or

27   persons to whom unauthorized disclosures were made of all the terms of

28   this Order, and (d) request such person or persons to execute an agreement


                                           Page 14
 1   to be bound by this protective order attached as “Exhibit A.”

 2

 3   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR

 4   OTHERWISE PROTECTED MATERIAL

 5         When a Producing Party gives notice to Receiving Parties that

 6   certain inadvertently produced material is subject to a claim of privilege or

 7   other protection, the obligations of the Receiving Parties are those set forth

 8   in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

 9   intended to modify whatever procedure may be established in an e-

10   discovery order that provides for production without prior privilege review.

11   Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties

12   reach an agreement on the effect of disclosure of a communication or

13   information covered by the attorney-client privilege or work product

14   protection, the parties may incorporate their agreement in the stipulated

15   protective order submitted to the court.

16

17   13.   MISCELLANEOUS

18         13.1 Right to Further Relief. Nothing in this Order abridges the

19   right of any person to seek its modification by the Court in the future.

20         13.2 Right to Assert Other Objections. This Order does not

21   constitute a waiver by any Party of any right it otherwise would have to

22   object to disclosing or producing any information or item on any ground not

23   addressed in this Protective Order. Similarly, this Order does not

24   constitute a waiver by any Party of any right to object on any ground to use

25   in evidence of any of the material covered by this Protective Order.

26         13.3 Filing Protected Material. A Party that seeks to file under seal

27   any Protected Material must comply with Civil Local Rule 79-5. Protected

28   Material may only be filed under seal pursuant to a court order


                                          Page 15
 1   authorizing the sealing of the specific Protected Material at issue. If a

 2   Party’s request to file Protected Material under seal is denied by the court,

 3   then the Receiving Party may file the information in the public record

 4   unless otherwise instructed by the court.

 5

 6   14.   FINAL DISPOSITION

 7         After the final disposition of this Action, as defined in paragraph 4,

 8   within 60 days of a written request by the Designating Party, each

 9   Receiving Party must return all Protected Material to the Producing Party

10   or destroy such material. As used in this subdivision, “all Protected

11   Material” includes all copies, abstracts, compilations, summaries, and any

12   other format reproducing or capturing any of the Protected Material.

13   Whether the Protected Material is returned or destroyed, the Receiving

14   Party must submit a written certification to the Producing Party (and, if

15   not the same person or entity, to the Designating Party) by the 60 day

16   deadline that (1) identifies (by category, where appropriate) all the

17   Protected Material that was returned or destroyed and (2) affirms that the

18   Receiving Party has not retained any copies, abstracts, compilations,

19   summaries or any other format reproducing or capturing any of the

20   Protected Material. Notwithstanding this provision, Counsel are entitled to

21   retain an archival copy of all pleadings, motion papers, trial, deposition,

22   and hearing transcripts, legal memoranda, correspondence, deposition and

23   trial exhibits, expert reports, attorney work product, and consultant and

24   expert work product, even if such materials contain Protected Material.

25   Any such archival copies that contain or constitute Protected Material

26   remain subject to this Protective Order as set forth in Section 4

27   (DURATION).

28


                                          Page 16
 1   15. Any violation of this Order may be punished by any and all appropriate

 2   measures including, without limitation, contempt proceedings and/or

 3   monetary sanctions.

 4

 5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 6

 7   DATED: June 23, 2021

 8

 9

10   _____________________________________
     HON. PATRICIA DONAHUE
11   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        Page 17
 1

 2                                    EXHIBIT A

 3         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4   I, _____________________________ [print or type full name], of

 5   _________________ [print or type full address], declare under penalty of

 6   perjury that I have read in its entirety and understand the Protective Order

 7   that was issued by the United States District Court for the Central District

 8   of California on [date] in the case of ___________ [insert formal name of the

 9   case and the number and initials assigned to it by the court]. I agree to

10   comply with and to be bound by all the terms of this Protective Order and I

11   understand and acknowledge that failure to so comply could expose me to

12   sanctions and punishment in the nature of contempt. I solemnly promise

13   that I will not disclose in any manner any information or item that is subject

14   to this Protective Order to any person or entity except in strict compliance

15   with the provisions of this Order. I further agree to submit to the jurisdiction

16   of the United States District Court for the Central District of California for

17   the purpose of enforcing the terms of this Protective Order, even if such

18   enforcement proceedings occur after termination of this action. I hereby

19   appoint __________________________ [print or type full name] of

20   _______________________________________ [print or type full address and

21   telephone number] as my California agent for service of process in

22   connection with this action or any proceedings related to enforcement of this

23   Protective Order.

24   Date: ______________________________________

25   City and State where sworn and signed: _________________________________

26   Printed name: _______________________________

27

28   Signature: __________________________________


                                          Page 18
